Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-20 are pending.
This action is in response to communications filed on 1/26/2022, where Applicant elected Group I (claims 1-16), canceled claims 17-20 and added claims 21-24.
Claims 1-16 and 21-24 are hereby allowed in the view of the prior art of record.

Allowable Subject Matter
Claims 1-16 and 21-24  are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, and 15 are allowable over the prior art of record because the closest prior art of record Hira et al. (US 20170295101 Al, hereinafter Hira) fails to neither disclose nor fairly suggest, in combination with all the supporting features of the claims, a  method for generating, at an operations, administration, and management (OAM) server, a data plane probe packet with a header including one or more segment identifiers (SIDs) corresponding to one or more network devices of a computing network, the SIDs corresponding to an instruction for the network devices to send a data plane message 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited. 
The prior art of record teaches non-volatile memory program failure recovery via redundant arrays.  However, it doesn’t teach the claimed limitations.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




3/16/2022
/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443